Citation Nr: 1121771	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-45 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1946 to January 1947, and from March 1947 to January 1950.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a special processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The appellant's claim is now in the jurisdiction of the RO in Houston, Texas.  

In connection with his appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO, to be held in October 2010.  In January 2011, the Board granted the appellant's motion to reschedule his hearing based on good cause.  See 38 C.F.R. § 20.704 (2010).  In a January 2011 letter, the appellant was notified of the time and date of the rescheduled hearing, to be held in April 2011.  He failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2010), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Decreased hearing acuity was not shown during the appellant's active service or for many years thereafter and the record contains no indication that the appellant's current decreased hearing acuity is causally related to his active service or any incident therein, including acoustic trauma, nor is there any indication that the appellant's current decreased hearing acuity meets the VA criteria for a hearing loss disability.  

2.  The appellant's tinnitus did not have its inception during his active service or for many years thereafter and the most probative evidence establishes that the appellant's current tinnitus is not causally related to his active service or any incident therein, including acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 11315107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  With respect to VA's duty to notify, in a September 2007 letter issued prior to the initial decision on the claim, VA advised the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Service treatment records corresponding to the appellant's second period of active service have been obtained.  As set forth in more detail below, these records are entirely negative for complaints or findings of hearing loss or tinnitus.  Indeed, the appellant's hearing acuity was shown to be normal at his January 1950 military separation medical examination.  The Board acknowledges that service treatment records corresponding to the appellant's first period of active duty from August 1946 to January 1947, are not of record.  Nonetheless, given the appellant's contentions and the evidence of record, the Board finds that such records are not relevant to the claims adjudicated in this decision.  The Board notes that the appellant has not argued that these service treatment records would contain any information relevant to the claim.  Indeed, he has never contended that he was treated for hearing loss or tinnitus during any period of active service.  Rather, he contends that his post-service hearing loss and tinnitus are causally related to in-service noise exposure.  As set forth below, the appellant's recollections of in-service noise exposure have been considered.  The Board further notes that they are corroborated by service personnel records showing that the appellant qualified with an M1 carbine and a .45 caliber pistol.  Again, however, the appellant does not report the onset of either hearing loss or tinnitus symptoms in service or for many years thereafter.  Therefore, no useful purpose would be served in remanding this matter for additional evidentiary development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to post-service clinical records, the record on appeal contains all available records specifically identified by the appellant.  The Board notes that the appellant reported receiving post-service treatment for hearing loss and tinnitus from Dr. C.M.  In February 2009, the RO sent a letter to Dr. M. requesting treatment records pertaining to the appellant.  After receiving no response, the RO sent a follow-up request to Dr. M., but again received no response.  In March 2009, the appellant advised the RO that Dr. M. had gone out of business.  In a July 2010 letter, the appellant indicated that he had no additional evidence to submit and asked that his case be sent to the Board without further delay.  Based on the foregoing, the Board finds that no additional development efforts are necessary.  See 38 C.F.R. § 3.159(c)(1) (reasonable efforts to obtain records from a private provider will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist.").

The appellant was also afforded a VA medical examination in connection with his claim in April 2010.  38 C.F.R. § 3.159(c) (4) (2010).  Although the appellant appeared for the examination, as set forth in more detail below, he failed to cooperate with the audiologist's attempts to administer the necessary testing.  The audiologist noted that the appellant could not or would not provide reliable or valid hearing test results, despite attempts to retest him and despite being counseled "numerous times" regarding his poor reliability.  

Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In this case, the appellant's full and faithful participation in the examination process was necessary in order to obtain an accurate picture of his current hearing acuity.  Indeed, the scheduled examination was particularly critical in the appellant's case as the record contained no probative evidence establishing that he has a current hearing loss disability for VA compensation purposes or any indication that his current decreased hearing acuity was causally related to his active service.  See 38 C.F.R. § 3.385 (2010).  The Board finds that the appellant's failure to cooperate during the necessary April 2010 VA examination is the equivalent of a failure to report for examination.  The Board further finds that the record contains no indication that the appellant had good cause to fail to cooperate during the examination.  The appellant was repeatedly instructed and counseled by the audiologist, to no avail.  The Board further notes that the record on appeal contains VA clinical records spanning more than twenty-five years.  These records show that the appellant receives regular medical care from VA for numerous disabilities.  These records, however, contain no indication whatsoever of any disability which may have hindered the appellant's full and faithful participation in the examination.  Indeed, the appellant has provided no explanation for his failure to cooperate.  Under these circumstances, the Board finds that the appellant's failure to cooperate in the examination frustrated VA's attempt to fulfill its duty to assist and now requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the appellant nor his representative has argued otherwise.  


Background

The appellant's available service treatment records are negative for complaints or findings of hearing loss or tinnitus.  At his January 1950 military discharge medical examination, the appellant's hearing acuity was 15/15 on spoken and whispered voice testing.  Clinical evaluation of the ears, including the external canals and drums, was negative for significant abnormality.  

Service personnel records show that the appellant served as a supply clerk.  He was also noted to have qualified with an M1 carbine and a .45 caliber pistol.  

In January 1984, the appellant submitted an application for VA pension benefits, stating that he was no longer able to work as a result of a back disability.  His application is silent for any mention of hearing loss or tinnitus, as is medical evidence assembled in support of the claim.

In June 2007, the appellant submitted an application for VA compensation benefits, seeking service connection for hearing loss and tinnitus.  In support of his claim, the appellant submitted a sales receipt showing that he had purchased hearing aids in May 2004.  He indicated that the doctor who had provided the hearing aids had gone out of business.  

The record on appeal contains VA clinical records, dated from August 1983 to January 2010.  In pertinent part, these records show that in November 2005, it was noted that the appellant had bilateral hearing aids.  On subsequent examinations, however, no abnormalities pertaining to the ears were recorded.  In August 2008, the appellant was examined in connection with an unrelated disability and denied tinnitus.  He was noted to be a retired machinist.  In March 2009, again during an examination for an unrelated disability, the appellant reported having experienced no recent tinnitus or decreased hearing acuity.  In September 2009, the appellant requested an audiology consultation, stating that he had purchased hearing aids from a private doctor approximately five years prior but had lost them.  He was advised that he was not eligible for VA hearing aids. 

The appellant was afforded a VA medical examination in April 2010, at which his complaints included hearing loss and tinnitus.  He reported a history of noise exposure in service while on the firing range.  The appellant reported that after his separation from service, he had worked in a warehouse where he was exposed to noise from forklifts.  The appellant also reported a family history of hearing loss.  With respect to his tinnitus, the appellant reported that it had begun in 1999.  The audiologist noted that audiometric testing had been attempted, but that the appellant could not or would not provide reliable or valid hearing test results.  The audiologist noted that despite repeated attempts to retest the appellant and despite counseling him "numerous times" regarding his poor reliability, the audiologist had been unable to obtain valid test results.  He indicated that in light of the nonfunctional component of the appellant's hearing status, he had no choice but to assume that the appellant's hearing was within normal limits.  Examination was otherwise normal.  After examining the appellant and reviewing the claims folder, the examiner indicated that he was unable to provide an opinion regarding the relationship between the appellant's current hearing status and noise exposure during his military service.  With respect to the appellant's tinnitus, he indicated that it was his opinion that the appellant's tinnitus was not related to in-service noise exposure as the condition had not had its onset until 1999, many years after service.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for bilateral hearing loss and tinnitus, which he claims are causally related to acoustic trauma he sustained during active service while on the firing range.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus.

As a preliminary matter, the Board notes that with respect to the appellant's hearing loss, there is no probative evidence establishing that he currently has a hearing loss disability for VA compensation purposes.  

Congress specifically limits entitlement for service-connected disease or injury to cases where in-service incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA has promulgated regulations specifically defining a hearing loss disability.  See 38 C.F.R. § 3.385.  Although the appellant reports decreased hearing acuity for which he wears hearing aids, the record contains no audiometric test results upon which establish that such decreased hearing acuity meets the criteria set forth in section 3.385, a necessary prerequisite to an award of service connection for hearing loss.  Although the appellant is competent to describe his decreased hearing acuity, he is not competent to state that his hearing acuity meets the required pure tone thresholds, in decibels.  Again, the Board notes that VA attempted to assist the appellant by providing him with a VA audiology examination, but he failed to cooperate.  Thus, absent probative evidence of a current hearing loss disability, the claim must be denied.  

Even assuming for the sake of argument that the fact that the appellant was prescribed hearing aids by a private provider provides a sufficient basis upon which to assume that the criteria set forth in section 3.385 have been satisfied, the Board still finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, as well as tinnitus.

As noted, the appellant claims that his current hearing loss and tinnitus are causally related to acoustic trauma during service on the firing range.  As set forth above, his service personnel records document that he was qualified with an M1 carbine and a .45 caliber pistol.  In light of the appellant's statements and his personnel records, the Board finds that there is sufficient evidence to establish in-service noise exposure.

Again, however, that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In this case, the appellant's available service treatment records are entirely negative for complaints or findings of decreased hearing acuity or tinnitus.  At his January 1950 military separation medical examination, the appellant's hearing acuity was normal.  Similarly, in January 1984, when the appellant submitted an application for VA pension benefits, neither hearing loss nor tinnitus was listed among his disabilities.  Medical evidence assembled in support of the claim is similarly silent for any indication of hearing loss or tinnitus.

Indeed, the appellant does not contend that his hearing loss or tinnitus had its inception during service, nor does he contend that it was manifest to a compensable degree within the first post-service year or for many years thereafter.  Indeed, the appellant specifically reports that his tinnitus began in 1999, nearly fifty years after service separation.  He does not report a specific date of onset for his hearing loss.  

Although the appellant's hearing loss and tinnitus did not have their inception during active service or for many years thereafter, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the evidence of record addressing the etiology of the appellant's hearing loss and tinnitus.  The record, however, contains no probative evidence that the appellant's hearing loss or tinnitus is causally related to his active service or any incident therein, including exposure to acoustic trauma.

Rather, the medical opinion which addresses this question is not favorable to the appellant.  In that regard, the appellant was afforded a medical examination in April 2010.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's tinnitus was not related to his active service or any incident therein, including noise exposure.  Again, the examiner was unable to provide an opinion regarding the appellant's hearing loss, given his failure to cooperate on audiometric testing.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based his opinion on a review of the appellant's claims folder and medical history, and provided a rationale for his opinion.  Finally, the Board notes that there is no medical evidence of record which contradicts this medical opinion or otherwise suggests an association between the appellant's current decreased hearing acuity and tinnitus and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson, the appellant's theory that he has hearing loss and tinnitus which are etiologically related to in-service noise exposure is not probative.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  

In summary, the Board finds that the most probative evidence shows that the appellant's hearing loss and tinnitus did not have their inception during active service or for many years thereafter and that his current tinnitus is not causally related to his active service or any incident therein.  Again, the record contains no probative evidence that the appellant currently has a hearing loss disability for VA compensation purposes, nor is there any indication that any current decreased hearing acuity is causally related to his active service or any incident therein, including acoustic trauma.  For these reasons, the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


